IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-12-00246-CR

                           EX PARTE BENITO MOJICA



                            From the 66th District Court
                                Hill County, Texas
                              Trial Court No. 36090-A


                           MEMORANDUM OPINION


       Pursuant to a plea bargain agreement, Benito Mojica entered a plea of nolo

contendere to the offense of possession of a controlled substance.          The trial court

convicted Mojica of the offense and assessed punishment at eight years confinement

and a $500 fine. The trial court suspended imposition of the confinement portion of the

sentence and placed Mojica on community supervision for eight years.

       On April 25, 2012, Mojica filed an application for writ of habeas corpus in the

trial court seeking to set aside his conviction because he received ineffective assistance

of counsel. On June 7, 2012, the trial court denied the application for writ of habeas

corpus, and Mojica filed a notice of appeal in this court. On August 1, 2012, this Court

notified Mojica that no certification of his right to appeal had been filed. See TEX. R. APP.
P. 25.2(a)(2). This Court informed Mojica that the proceeding would be dismissed

within 14 days of that letter unless a certification of defendant’s right to appeal was

provided to the Court. TEX. R. APP. P. 44.3.

       Rule 25.2 of the Texas Rules of Appellate Procedure provides that a “trial court

shall enter a certification of the defendant’s right of appeal each time it enters a

judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). The denial of a

writ of habeas corpus is an appealable order.       Greenwell v. Court of Appeals for the

Thirteenth Judicial Dist., 159 S.W.3d 645, 650 (Tex. Crim. App. 2005). “The appeal must

be dismissed if a certification that shows the defendant has the right of appeal has not

been made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

       No certification of defendant’s right to appeal has been provided, and Mojica has

not sought extraordinary relief in this Court to compel the trial court to enter a

certification of defendant’s right of appeal. Accordingly, the appeal is dismissed.




                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal Dismissed
Opinion delivered and filed September 13, 2012
[CR25]




Ex parte Mojica                                                                       Page 2